Name: Commission Regulation (EEC) No 2121/89 of 14 July 1989 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1988/89 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 89 Official Journal of the European Communities No L 203/19 COMMISSION REGULATION (EEC) No 2121/89 of 14 July 1989 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1988/89 wine year 1987/88 promotional campaigns turned out to be some ECU 700 000 too low ; whereas the amount available for financing to measure for 1988/89 is estimated at ECU 4 300 000 ; whereas in this way the total budget available for 1988/89 is ECU 5 000 000 ; Whereas the amount adopted is not sufficient to enable effective campaigns to be mounted throughout the Community ; whereas it therefore appears advisable to continue to operate promotional schemes in those Member States where campaigns have been mounted in previous years ; whereas in order to permit action of this type to be commenced for the purpose of increasing grape juice consumption in Belgium and the Netherlands, which have made a request for such, these Member States should be assigned a sum that will enable them to make a start on such promotional action ; whereas schemes financed from the budget adopted for Spain should, moreover, be restricted to that Member State in view of its limited possibilities for disposing of the product in question other than on the domestic market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 46 (5) and 81 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EEC) No 1 636/87 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture 0, as last amended by Regulation (EEC) No 2099/89 (6), Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice f), as last amended by Regulation (EEC) No 2106/89 (8), provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the financing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2641 /88 (9) laying down detailed rules for implementing the system of and for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the aid for the 1988/89 wine year, fixed the proportion of the aid to be used for the financing of promotional campaigns at 35 % ; Whereas the amount available for such financing depends on the quantities of the products in respect of which the and is to be granted ; whereas the budget estimate adopted for the financing of the 1985/86, 1986/87 and HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1988/89 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 shall be carried out in the Federal Republic of Germany, France, Italy, Spain, Belgium and the Netherlands. The total amount for the financing of these campaigns shall be :  ECU 1 564 000 for the Federal Republic of Germany,  ECU 1 360 000 for France,  ECU 790 000 for Italy,  ECU 1 050 000 for Spain,  ECU 1 1 8 000 for Belgium,  ECU 118 000 for the Netherlands. 2. The amounts referred to in paragraph 1 shall be converted into national currency using the representative rate applicable in the wine sector on 1 September 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3. 1987, p. 1 . (l) OJ No L 128, 11 . 5. 1989, p. 31 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (*) OJ No L 201 , 14. 7. 1989, p. 8 . 0 OJ No L 332, 10 . 12. 1985, p. 22. ( ») OJ No L 201 , 14. 7. 1989, p. 20. 0 OJ No L 236, 26. 8 . 1988, p. 25. No L 203/20 Official Journal of the European Communities 15. 7 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission